18-1189
     Diallo v. Barr
                                                                                   BIA
                                                                           A095 837 900
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 7th day of July, two thousand twenty.
 5
 6   PRESENT:
 7            JON O. NEWMAN,
 8            JOSÉ A. CABRANES,
 9            GERARD E. LYNCH,
10                 Circuit Judges.
11   _____________________________________
12
13   ABDOULAYE DIALLO,
14            Petitioner,
15
16                    v.                                         18-1189
17                                                               NAC
18   WILLIAM P. BARR, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                  Abdoulaye Diallo, pro se,
24                                    Brooklyn, NY.
25
26   FOR RESPONDENT:                  Joseph H. Hunt, Assistant Attorney
27                                    General; Anthony C. Payne,
28                                    Assistant Director; Colette J.
29                                    Winston, Trial Attorney, Office of
30                                    Immigration Litigation, United
31                                    States Department of Justice,
32                                    Washington, DC.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Petitioner Abdoulaye Diallo, a native and citizen of

 6   Guinea, seeks review of an April 6, 2018, decision of the BIA

 7   denying his motion to reopen.      In re Abdoulaye Diallo, No.

 8   A095 837 900 (B.I.A. April 6, 2018).    We assume the parties’

 9   familiarity with the underlying facts and procedural history.

10       We review a denial of a motion to reopen for abuse of

11   discretion.   See Jian Hui Shao v. Mukasey, 546 F.3d 138, 168–

12   69 (2d Cir. 2008).      When the    agency considers relevant

13   evidence of country conditions in evaluating a motion to

14   reopen, we review its factual findings under the substantial

15   evidence standard. Id. at 169.

16       An alien seeking to reopen may file one motion to reopen

17   no later than 90 days after the final administrative decision.

18   See 8 U.S.C. § 1229a(c)(7)(A), (C)(i).      However, the time

19   limitation does not apply if the motion is filed in order to

20   apply for asylum “based on changed country conditions arising

21   in the country of nationality or the country to which removal
                                   2
 1   has been ordered, if such evidence is material and was not

 2   available and would not have been discovered or presented at

 3   the previous hearing.”         8 U.S.C. § 1229a(c)(7)(C)(ii); see

 4   also 8 C.F.R. § 1003.2(c)(3)(ii).            It is undisputed that

 5   Diallo’s motion was time barred because he filed it 13 years

 6   after his removal order.

 7       The BIA did not err in finding that Diallo failed to

 8   establish a material change in conditions in Guinea as needed

 9   to excuse the time limitation.           “In determining whether

10   evidence   accompanying    a   motion   to   reopen   demonstrates   a

11   material change in country conditions that would justify

12   reopening,   [the   BIA]   compare[s]    the   evidence   of   country

13   conditions submitted with the motion to those that existed at

14   the time of the merits hearing below.”          In re S-Y-G-, 24 I.

15   & N. Dec. 247, 253 (B.I.A. 2007).            As the BIA found, the

16   evidence demonstrates that political and ethnic tensions in

17   Guinea have existed since Diallo’s 2003 hearing. Id. at 257

18   (“Change that is incremental or incidental does not meet the

19   regulatory requirements for late motions.”); In re J-J-, 21

20   I. & N. Dec. 976, 981 (BIA 1997) (alien seeking reopening

21   based on changed country conditions must show that the change
                                        3
 1   will    materially   affect   the   basis    of   his   asylum   claim).

 2   Diallo’s assertion that he joined a new political party is

 3   insufficient to excuse his untimely filing.              See Wei Guang

 4   Wang v. BIA, 437 F.3d 270, 273 (2d Cir. 2006) (holding that

 5   changed personal circumstances do not fall within the changed

 6   country conditions exception to reopening).

 7          Further, the BIA did not err in declining to credit

 8   Diallo’s and his wife’s statements that he had changed his

9    political affiliation and been detained and assaulted on

10   account of that change.        The BIA reasonably relied on the

11   underlying determination that Diallo was not credible as to

12   a prior claim that he was detained and tortured as a member

13   of a different political group (the party now in power in

14   Guinea), and we generally defer to the weight that the agency

15   gives    to    statements,    particularly    those     of   interested

16   parties.      See Qin Wen Zheng v. Gonzales, 500 F.3d 143, 147–

17   49 (2d Cir. 2007) (holding that the agency may decline to

18   credit uncorroborated individualized evidence submitted with

19   a motion to reopen by an alien who was found not credible in

20   the underlying proceeding); Y.C. v. Holder, 741 F.3d 324,

21   332, 334 (2d Cir. 2013) (deferring to agency’s decisions
                                         4
 1   regarding the weight of evidence and finding no error in

 2   decision not to credit spouse’s letter from China).

 3         Because the BIA reasonably concluded that Diallo failed

 4   to demonstrate a material change in conditions in Guinea, it

 5   did   not   abuse   its   discretion   in   denying   his   motion   as

 6   untimely.     See 8 U.S.C. § 1229a(c)(7)(C).

 7         For the foregoing reasons, the petition for review is

 8   DENIED.     All pending motions and applications are DENIED and

 9   stays VACATED.

10                                   FOR THE COURT:
11                                   Catherine O’Hagan Wolfe,
12                                   Clerk of Court




                                       5